Bell, J.
The former judgment of this court (40 Ga. App. 761, 151 S. E. 522) having been reversed by the Supreme Court (171 Ga. 434, 156 S. E. 23), and the ease having been returned to this court for further action in accordance with the opinion of that court, now, upon application of the decision and judgment of the Supreme Court, the judgment of the trial court overruling the demurrer to the petition, instead of being affirmed as previously ordered, is reversed because the petition failed to set forth a cause of action and the demurrer thereto should have been sustained.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.